UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34091 MARKETAXESS HOLDINGS INC. (Exact name of registrant as specified in its charter) Delaware 52-2230784 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 299 Park Avenue, 10th Floor New York, New York (Address of principal executive offices) (Zip Code) (212) 813-6000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesRNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler R Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No R As of July 23, 2015, the number of shares of the Registrant’s voting common stock outstanding was 37,298,256. MARKETAXESS HOLDINGS INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2015 TABLE OF CONTENTS Page PART I — Financial Information Item1. Financial Statements (Unaudited) 3 Consolidated Statements of Financial Condition as of June 30, 2015 and December 31, 2014 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2015 and 2014 4 Consolidated Statements of Comprehensive Income for the Three and Six Months Ended June 30, 2015 and 2014 5 Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2015 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2015 and 2014 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3. Quantitative and Qualitative Disclosures About Market Risk 32 Item4. Controls and Procedures 33 PART II — Other Information Item1. Legal Proceedings 34 Item1A. Risk Factors 34 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item3. Defaults Upon Senior Securities 34 Item4. Mine Safety Disclosures 34 Item5. Other Information 35 Item6. Exhibits 35 2 PART I — Financial Information Item1. Financial Statements MARKETAXESS HOLDINGS INC. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) As of June 30, 2015 December 31, 2014 (In thousands, except share and per share amounts) ASSETS Cash and cash equivalents $ $ Securities available-for-sale, at fair value Accounts receivable, net of allowance of $99 and $3 as of June 30, 2015 and December 31, 2014, respectively Goodwill and intangible assets, net of accumulated amortization Furniture, equipment, leasehold improvements and capitalized software, net of accumulated depreciation and amortization Prepaid expenses and other assets Deferred tax assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Accrued employee compensation $ $ Income and other tax liabilities Deferred revenue Accounts payable, accrued expenses and other liabilities Total liabilities Commitments and Contingencies(Note 10) — — Stockholders’ equity Preferred stock, $0.001 par value, 4,855,000 shares authorized, no shares issued and outstanding as of June 30, 2015 and December 31, 2014 — — Series A Preferred Stock, $0.001 par value, 110,000 shares authorized, no shares issued and outstanding as of June 30, 2015 and December 31, 2014 — — Common stock voting, $0.003 par value, 110,000,000 shares authorized, 39,630,201 shares and 39,460,066 shares issued and 37,308,457 shares and 37,318,722 shares outstanding as of June 30, 2015 and December 31, 2014, respectively Common stock non-voting, $0.003 par value, 10,000,000 shares authorized, no shares issued and outstanding as of June 30, 2015 and December 31, 2014 — — Additional paid-in capital Treasury stock - Common stock voting, at cost, 2,321,744 and 2,141,344 shares as of June 30, 2015 and December 31, 2014, respectively ) ) Retained earnings Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 MARKETAXESS HOLDINGS INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (In thousands, except per share amounts) Revenues Commissions $ Information and post-trade services Technology products and services Investment income Other Total revenues Expenses Employee compensation and benefits Depreciation and amortization Technology and communications Professional and consulting fees Occupancy Marketing and advertising General and administrative Total expenses Income before income taxes Provision for income taxes Net income $ Net income per common share Basic $ Diluted $ Cash dividends declared per common share $ Weighted average shares outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 4 MARKETAXESS HOLDINGS INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended June 30, Six Months Ended June 30, (In thousands) Net income $ Net cumulative translation adjustment and foreign currency exchange hedge, net of tax of $(166), $(91), $(160) and $(237), respectively ) Net unrealized (loss) gain on securities available-for-sale, net of tax of $(43), $2, $(4) and $35, respectively ) 4 (6 ) 56 Less: reclassification adjustment for realized gain from securities available-for-sale included in Other Income, net of tax of $0, $0, $0 and $(13), respectively — — — ) Net change in unrealized (loss) gain on securities available-for-sale, net of tax ) 4 (6 ) 34 Comprehensive Income $ The accompanying notes are an integral part of these consolidated financial statements. 5 MARKETAXESS HOLDINGS INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Unaudited) Treasury Stock - Accumulated Common Additional Common Other Total Stock Paid-In Stock Retained Comprehen- Stockholders’ Voting Capital Voting Earnings sive Loss Equity (In thousands) Balance at December 31, 2014 $ $ $ ) $ $ ) $ Net income — Cumulative translation adjustment and foreign currency exchange hedge, net of tax — ) ) Unrealized net gain on securities available-for-sale, net of tax — (6 ) (6 ) Stock-based compensation — Exercise of stock options — Withholding tax payments on restricted stock vesting and stock option exercises — ) — — — ) Excess tax benefits from stock-based compensation — Repurchases of common stock — — ) — — ) Cash dividend on common stock — — — ) — ) Balance at June 30, 2015 $ $ $ ) $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 6 MARKETAXESS HOLDINGS INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (In thousands) Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Stock-based compensation expense Deferred taxes Other Changes in operating assets and liabilities: (Increase) in accounts receivable ) ) (Increase) in prepaid expenses and other assets ) ) (Decrease) in accrued employee compensation ) ) Increase in income and other tax liabilities Increase in deferred revenue Increase in accounts payable, accrued expenses and other liabilities Net cash provided by operating activities Cash flows from investing activities Securities available-for-sale: Proceeds from maturities Purchases ) ) Purchases of furniture, equipment and leasehold improvements ) ) Capitalization of software development costs ) ) Other (4 ) ) Net cash (used in) investing activities ) ) Cash flows from financing activities Cash dividend on common stock ) ) Exercise of stock options Withholding tax payments on restricted stock vesting and stock option exercises ) ) Excess tax benefits from stock-based compensation Repurchases of common stock ) ) Other — ) Net cash (used in) financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Cash and cash equivalents Net increase for the period Beginning of period End of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 MARKETAXESS HOLDINGS INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Organization and Principal Business Activity MarketAxess Holdings Inc. (the “Company” or “MarketAxess”) was incorporated in the State of Delaware on April11, 2000. Through its subsidiaries, the Company operates an electronic trading platform for corporate bonds and other types of fixed-income instruments through which the Company’s institutional investor clients can access liquidity provided by its broker-dealer and other institutional clients. The Company’s multi-dealer trading platform allows its institutional investor clients to simultaneously request competitive, executable bids or offers from multiple broker-dealers, and to execute trades with the broker-dealer of their choice. The Company’s trading platform provides access to global liquidity in U.S. high-grade corporate bonds, emerging markets and high-yield bonds, European bonds, U.S. agency bonds, credit derivatives and other fixed-income securities. The Company also executes certain bond transactions between and among institutional investor and broker-dealer clients on a matched principal (often called “riskless principal”) basis by serving as counterparty to both the buyer and the seller in trades which then settle through a third-party clearing broker. The Company provides fixed-income market data, analytics and compliance tools that help its clients make trading decisions. The Company also provides trade matching and regulatory transaction reporting services to the securities markets. In addition, the Company provides technology solutions and professional consulting services to fixed-income industry participants. 2. Significant Accounting Policies Basis of Presentation The consolidated financial statements include the accounts of the Company and its subsidiaries. All intercompany transactions and balances have been eliminated. These consolidated financial statements are unaudited and should be read in conjunction with the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended December31, 2014. The consolidated financial information as of December31, 2014 has been derived from audited financial statements not included herein. These unaudited consolidated financial statements are prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) and the rules and regulations of the U.S. Securities and Exchange Commission (“SEC”) with respect to Form 10-Q and reflect all adjustments that, in the opinion of management, are normal and recurring, and that are necessary for a fair statement of the results for the interim periods presented. In accordance with such rules and regulations, certain disclosures that are normally included in annual financial statements have been omitted. Interim period operating results may not be indicative of the operating results for a full year. Cash and Cash Equivalents Cash and cash equivalents includes cash and money market instruments that are primarily maintained at one major global bank. Given this concentration, the Company is exposed to certain credit risk in relation to its deposits at this bank. The Company defines cash equivalents as short-term interest-bearing investments with maturities at the time of purchase of three months or less. Securities Available-for-Sale The Company classifies its marketable securities as available-for-sale securities. Unrealized marketable securities gains and losses, net of taxes, are included in accumulated other comprehensive loss in the Consolidated Statements of Financial Condition. Realized gains and losses are recorded in the Consolidated Statements of Operations in other revenues. For the purpose of computing realized gains and losses, cost is determined on a specific identification basis. The Company assesses whether an other-than-temporary impairment loss on the investments has occurred due to declines in fair value or other market conditions. The portion of an other-than-temporary impairment related to credit loss is recorded as a charge in the Consolidated Statements of Operations. The remainder is recognized in accumulated other comprehensive loss if the Company does not intend to sell the security and it is more likely than not that the Company will not be required to sell the security prior to recovery. No charges for other-than-temporary losses were recorded during the six months ended June30, 2015 and 2014. 8 Fair Value Financial Instruments Fair value is defined as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.” A three-tiered hierarchy for determining fair value has been established that prioritizes inputs to valuation techniques used in fair value calculations. The three levels of inputs are defined as Level 1 (unadjusted quoted prices for identical assets or liabilities in active markets), Level 2 (inputs that are observable in the marketplace other than those inputs classified in Level 1) and Level 3 (inputs that are unobservable in the marketplace). The Company’s financial assets and liabilities measured at fair value on a recurring basis consist of its money market funds, securities available-for-sale portfolio and foreign currency forward contracts. All other financial instruments are short-term in nature and the carrying amount is reported in the Consolidated Statements of Financial Condition approximate fair value. Allowance for Doubtful Accounts All accounts receivable have contractual maturities of less than one year and are derived from trading-related fees and commissions and revenues from products and services. The Company continually monitors collections and payments from its customers and maintains an allowance for doubtful accounts. The allowance for doubtful accounts is based upon the historical collection experience and specific collection issues that have been identified. Additions to the allowance for doubtful accounts are charged to bad debt expense, which is included in general and administrative expense in the Company’s Consolidated Statements of Operations. Depreciation and Amortization Fixed assets are carried at cost less accumulated depreciation. The Company uses the straight-line method of depreciation over three to seven years. The Company amortizes leasehold improvements on a straight-line basis over the lesser of the life of the improvement or the remaining term of the lease. Software Development Costs The Company capitalizes certain costs associated with the development of internal use software, including among other items, employee compensation and related benefits and third party consulting costs at the point at which the conceptual formulation, design and testing of possible software project alternatives have been completed. Once the product is ready for its intended use, such costs are amortized on a straight-line basis over three years. The Company reviews the amounts capitalized for impairment whenever events or changes in circumstances indicate that the carrying amounts of the assets may not be recoverable. Cash Provided as Collateral Cash is provided as collateral for broker-dealer clearance accounts. Cash provided as collateral is included in prepaid expenses and other assets in the Consolidated Statements of Financial Condition. Foreign Currency Translation and Forward Contracts Assets and liabilities denominated in foreign currencies are translated using exchange rates at the end of the period; revenues and expenses are translated at average monthly rates. Gains and losses on foreign currency translation are a component of accumulated other comprehensive loss in the Consolidated Statements of Financial Condition. Transaction gains and losses are recorded in general and administrative expense in the Consolidated Statements of Operations. The Company enters into foreign currency forward contracts to hedge its net investment in its U.K. subsidiaries. Gains and losses on these transactions are included in accumulated other comprehensive loss in the Consolidated Statements of Financial Condition. Revenue Recognition The majority of the Company’s revenues are derived from commissions for trades executed on its platform and distribution fees that are billed to its broker-dealer clients on a monthly basis. The Company also derives revenues from information and post-trade services, technology products and services, investment income and other income. 9 Commission revenue. Commissions are generally calculated as a percentage of the notional dollar volume of bonds traded on the platform and vary based on the type, size, yield and maturity of the bond traded. Under the Company’s transaction fee plans, bonds that are more actively traded or that have shorter maturities are generally charged lower commissions, while bonds that are less actively traded or that have longer maturities generally command higher commissions. For trades that the Company executes between and among institutional investor and broker-dealer clients on a matched principal basis by serving as counterparty to both the buyer and the seller, the Company earns the commission through the difference in price between the two matched principal trades. Fee programs for certain products include distribution fees which are recognized monthly. Information and post-trade services. The Company generates revenue from information services provided to our broker-dealer clients, institutional investor clients and data-only subscribers. Information services are invoiced monthly, quarterly or annually. When billed in advance, revenues are deferred and recognized monthly on a straight-line basis. The Company also generates revenue from regulatory transaction reporting and trade matching services. Revenue is recognized in the period the services are provided. Technology products and services. The Company generates revenues from professional consulting services, technology software licenses and maintenance and support services (referred to as post-contract technical support or “PCS”). Revenue is generally recognized when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable and collection is considered probable. The Company enters into time and materials professional consulting contracts unrelated to any software product. Revenue for time and materials contracts is recognized as services are performed. The Company generally sells software license subscriptions on a stand-alone basis or software licenses and PCS together as part of multiple-element arrangements. Revenue for software license subscriptions is recognized ratably over the contract period. For arrangements that include multiple elements, generally software licenses and PCS, the Company allocates and defers revenue for the undelivered items based on vendor specific objective evidence (“VSOE”) of the fair value of the undelivered elements and recognizes the difference between the total arrangement fee and the amount deferred for the undelivered items as license revenue. When VSOE does not exist for undelivered items, the entire arrangement fee is recognized ratably over the performance period. For PCS, the term is typically one year and revenue is recognized over the duration of the arrangement on a straight-line basis. Initial set-up fees. The Company enters into agreements with its broker-dealer clients pursuant to which the Company provides access to its platform through a non-exclusive and non-transferable license. Broker-dealer clients may pay an initial set-up fee, which is typically due and payable upon execution of a dealer agreement. The initial set-up fee, if any, varies by agreement. Revenue is recognized over the initial term of the agreement, which is generally two years. Initial set-up fees are reported in other income in the Consolidated Statements of Operations. Stock-Based Compensation The Company measures and recognizes compensation expense for all share-based payment awards based on their estimated fair values measured as of the grant date. These costs are recognized as an expense in the Consolidated Statements of Operations over the requisite service period, which is typically the vesting period, with an offsetting increase to additional paid-in capital. Income Taxes Income taxes are accounted for using the asset and liability method. Deferred income taxes reflect the net tax effects of temporary differences between the financial reporting and tax bases of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when such differences are expected to reverse. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is recognized against deferred tax assets if it is more likely than not that such assets will not be realized in future years. The Company recognizes interest and penalties related to unrecognized tax benefits in general and administrative expenses in the Consolidated Statements of Operations. Business Combinations, Goodwill and Intangible Assets Business combinations are accounted for under the purchase method of accounting.The total cost of an acquisition is allocated to the underlying net assets based on their respective estimated fair values.The excess of the purchase price over the estimated fair values of the net assets acquired is recorded as goodwill.Determining the fair value of certain assets acquired and liabilities assumed is judgmental in nature and often involves the use of significant estimates and assumptions, including assumptions with respect to future cash flows, discount rates, growth rates and asset lives. 10 The Company operates as a single reporting unit.Subsequent to an acquisition, goodwill no longer retains its identification with a particular acquisition, but instead becomes identifiable with the entire reporting unit. As a result, all of the fair value of the Company is available to support the value of goodwill.An impairment review of goodwill is performed on an annual basis, at year-end, or more frequently if circumstances change.Intangible assets with definite lives, including purchased technologies, customer relationships and other intangible assets, are amortized on a straight-line basis over their estimated useful lives, ranging from three to 15 years.Intangible assets are assessed for impairment when events or circumstances indicate the existence of a possible impairment. Earnings Per Share Basic earnings per share is computed by dividing the net income attributable to common stock by the weighted-average number of shares of common stock outstanding during the period. For purposes of computing diluted earnings per share, the weighted-average shares outstanding of common stock reflects the dilutive effect that could occur if convertible securities or other contracts to issue common stock were converted into or exercised for common stock. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Recent Accounting Pronouncements In May 2014, the Financial Accounting Standards Board issued Accounting Standards Update (“ASU”) No. 2014-09, “Revenue from Contracts with Customers”, which will replace most of the existing revenue recognition guidance in GAAP.The core principle of the ASU is that an entity should recognize revenue for the transfer of goods or services equal to the amount that it expects to be entitled to receive for those goods or services.The ASU requires additional disclosure about the nature, amount, timing and uncertainty of revenue and cash flows arising from customer contracts, including significant judgments and changes in judgments. The ASU will be effective for the Company beginning January 1, 2018 and allows for both retrospective and prospective methods of adoption. The Company is in the process of determining the method of adoption and assessing the impact of this ASU on the Company’s Consolidated Financial Statements. 3. Net Capital Requirements CertainU.S. subsidiaries of the Company are registered as a broker-dealer or swap execution facility and therefore are subject to the applicable rules and regulations of the SEC and the Commodity Futures Trading Commission. These rules contain minimum net capital requirements, as defined in the applicable regulations, and also may require a significant part of the registrants’ assets be kept in relatively liquid form. Certain of the Company’s foreign subsidiaries are regulated by the Financial Conduct Authority in the U.K. or Ontario Securities Commission in Canada and must maintain financial resources, as defined in the applicable regulations, in excess of the applicable financial resources requirement. As of June30, 2015, each of the Company’s subsidiaries that are subject to these regulations had net capital or financial resources in excess of their minimum requirements. As of June30, 2015, the Company’s subsidiaries maintained aggregate net capital and financial resources that was $97.1 million in excess of the required levels of $8.6 million. Each of the Company’s U.S. and foreign regulated subsidiaries are subject to local regulations which generally prohibit repayment of borrowings from the Company or affiliates, paying cash dividends, making loans to the Company or affiliates or otherwise entering into transactions that result in a significant reduction in regulatory net capital or financial resources without prior notification to or approval from such regulated entity’s principal regulator. 11 4. Fair Value Measurements The following table summarizes the valuation of the Company’s assets and liabilities measured at fair value as categorized based on the hierarchy described in Note 2. Level 1 Level 2 Level 3 Total (In thousands) As of June 30, 2015 Money market funds $ $ — $ — $ Securities available-for-sale Municipal securities — — Corporate bonds — — Foreign currency forward position — ) — ) $ $ $ — $ As of December 31, 2014 Money market funds $ $ — $ — $ Securities available-for-sale Municipal securities — — Corporate bonds — — Foreign currency forward position — — $ $ $ — $ Securities classified within Level 2 were valued using a market approach utilizing prices and other relevant information generated by market transactions involving comparable assets. The foreign currency forward contracts are classified within Level 2 as the valuation inputs are based on quoted market prices. There were no financial assets classified within Level 3 during the six months ended June 30, 2015 and 2014. The Company enters into foreign currency forward contracts to hedge the exposure to variability in certain foreign currency cash flows resulting from the net investment in the Company’s U.K. subsidiaries. The Company designates each foreign currency forward contract as a hedge and assesses the risk management objective and strategy, including identification of the hedging instrument, the hedged item and the risk exposure and how effectiveness is to be assessed prospectively and retrospectively. These hedges are typically for a one-month period and are used to limit exposure to foreign currency exchange rate fluctuations. The fair value of each asset is included in accounts receivable and the fair value of each liability is included in accounts payable in the Consolidated Statements of Financial Condition. Gains or losses on foreign currency forward contracts designated as hedges are included in accumulated other comprehensive loss in the Consolidated Statements of Financial Condition. A summary of the Company’s foreign currency forward position is as follows: As of June 30, 2015 December 31, 2014 (In thousands) Notional value $ $ Fair value of notional Fair value of the (liability) asset $ ) $ 12 The following is a summary of the Company’s securities available-for-sale: Gross Gross Estimated Amortized unrealized unrealized fair cost gains losses value (In thousands) As of June 30, 2015 Municipal securities $ $ 1 $ (1 ) $ Corporate bonds 69 ) Total securities available-for-sale $ $ 70 $ ) $ As of December 31, 2014 Municipal securities $ $ 5 $ (2 ) $ Corporate bonds 50 ) Total securities available-for-sale $ $ 55 $ ) $ The following table summarizes the contractual maturities of securities available-for-sale: As of June 30, 2015 December 31, 2014 (In thousands) Less than one year $ $ Due in 1 - 5 years Total securities available-for-sale $ $ Proceeds from the sales and maturities of securities available-for-sale during the six months ended June 30, 2015 and 2014 were $15.3 million and $5.4 million, respectively. The following table provides fair values and unrealized losses on securities available-for-sale and by the aging of the securities’ continuous unrealized loss position as of June 30, 2015 and December31, 2014: Less than Twelve Months Twelve Months or More Total Estimated Gross Estimated Gross Estimated Gross fair unrealized fair unrealized fair unrealized value losses value losses value losses (In thousands) As of June 30, 2015 Municipal securities $ $ (1 ) $ — $ — $ $ (1 ) Corporate bonds ) — — ) Total $ $ ) $ — $ — $ $ ) As of December 31, 2014 Municipal securities $ $ (2 ) $ — $ — $ $ (2 ) Corporate bonds ) — — ) Total $ $ ) $ — $ — $ $ ) 13 5. Goodwill and Intangible Assets Goodwill and intangible assets with indefinite lives was $59.7 million as of both June 30, 2015 and December31, 2014. Intangible assets that are subject to amortization, including the related accumulated amortization, are comprised of the following: June 30, 2015 December 31, 2014 Cost Accumulated Amortization Net Carrying Amount Cost Accumulated Amortization Net Carrying Amount (In thousands) Technology $ $ ) $ $ $ ) $ Customer relationships ) ) Non-competition agreements ) 84 ) Tradenames ) 67 ) Total $ $ ) $ $ $ ) $ Amortization expense associated with identifiable intangible assets was $1.1 million for both the six months ended June 30, 2015 and 2014. Estimated total amortization expense is $2.3 million for 2015, $0.7 million for 2016 and $0.4 million for each of 2017, 2018 and 2019. 6. Income Taxes The provision for income taxes consists of the following: Three Months Ended June 30, Six Months Ended June 30, (In thousands) Current: Federal $ State and local Foreign Total current provision Deferred: Federal 64 State and local 6 74 Foreign ) ) ) Total deferred provision ) Provision for income taxes $ The following is a summary of the Company’s net deferred tax assets: As of June 30, 2015 December 31, 2014 Deferred tax assets and liabilities $ $ Valuation allowance ) ) Deferred tax assets, net $ $ The Company or one of its subsidiaries files U.S. federal, state and foreign income tax returns. Income tax returns for New York City (through 2003) and state (through 2009) and Connecticut state (through 2003) tax returns have been audited. Examinations of the Company’s federal tax returns for 2011 and 2012 is currently underway. The Company cannot estimate when the examinations will conclude or the impact such examinations will have on the Company’s Consolidated Financial Statements, if any. The Company has determined that unremitted earnings of the Company’s foreign subsidiaries are considered indefinitely reinvested outside of the United States. 14 7. Stock-Based Compensation Plans Stock-based compensation expense for the six months ended June 30, 2015 and 2014 was as follows: Three Months Ended June 30, Six Months Ended June 30, (In thousands) Employees $ Non-employee directors Total stock-based compensation $ The Company records stock-based compensation for employees in employee compensation and benefits and for non-employee directors in general and administrative expenses in the Consolidated Statements of Operations. In January 2015, the Company granted 119,981 stock options and a 116,659 performance stock award to the Company’s Chief Executive Officer in consideration for entering into a new employment agreement. The exercise price for the shares of the Company’s common stock underlying the option award is $88.25, which is equal to 125% of the fair market value of the common stock on the grant date. Subject to the Chief Executive Officer’s continued employment with the Company through the applicable vesting date, one-third of the options under the option award will vest and become exercisable on each of January 15, 2018, 2019 and 2020. The performance stock award provides that the number of performance shares earned by the Chief Executive Officer will be based on the Company’s achievement of certain performance levels. Subject to the Chief Executive Officer’s continued employment, if only the minimum performance level is achieved, then the stock will vest 100% on January 15, 2020, and if any performance level above the minimum level is achieved then the stock will vest 50% on each of January 15, 2019 and 50% on January 15, 2020. Certain performance levels above the minimum level were achieved in the second and third quarters of 2015. As a result, 70,927 shares of the performance stock will vest 50% on each of January 15, 2019 and January 15, 2020. The combined value of the awards as of the date of the grant was $8 million as determined based on valuations performed by an independent third party using a Monte Carlo simulation model. In addition to the grants above, the Company granted to employees restricted stock or restricted stock units of 101,097 shares, performance shares with an expected pay-out at target of 28,520 shares of common stock and 669 options to purchase shares of common stock during the six months ended June 30, 2015. The fair value of the restricted stock and performance share awards was based on a weighted-average grant date fair value per share of $72.13 and $70.60, respectively.Based on the Black-Scholes option pricing model, the weighted-average fair value for each option granted was $36.46 per share.The awards vest over a three or five year period and had an aggregate grant date fair value of $7.3 million.
